DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of camera”, as recited in Claims 5, 6, and 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Note:  Paragraph [0074] describes the “cameras 624” and specifically indicates that the cameras are not illustrated.  In addition, this paragraph describes several locations at which the cameras may be located, while Claims 5, 6, and 14 merely recites “a plurality of cameras”, which could be cameras located on the upper, inside part of frame (300) or adjacent to or on vacuum plate (502) , as further described in paragraph [0074].  

4.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
5.	The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Murarotto, US 10,138,079, in view of Lampi et al., US 4,870,592, Henderson, US 9,592,970, Yohe et al., US 7,547,052, and Parker et al., US 6,658816 (“Parker 1”).
With regard to Claims 1-4, Murarotto discloses an EOAT (1, Figs. 1-9, C3, L41 – C7, L5) that includes:
a frame (5, 8, Figs. 2-3) having a connection (9) for coupling the EOAT to a robot (6);
a clamp system (15, 16, 17, Figs. 3, 6-9);  
a vacuum system (10); and 
an undercarriage system (21, 22) that is driven by a pulley system (because the flexible member (22) can be chain, it is inherent that pulleys/sprockets are used to drive the chain).

Murarotto fail to teach a mast system associated with the EOAT.  Lampi discloses a robotic manufacturing system (Figs. 1-38, C7, L34 – C34, L14) that uses multiple robots (R1, R2, R3, R4, Figs. 1-2, 5-6) system having an EOAT (104, Fig 5; 450, Figs. 15-16) attached to a mast (94, Fig. 5; 462, Figs. 15-16)  having a plate (452, Fig.  15) and mast gussets (the triangular piece attached between (466) and (468) as shown in Fig. 15).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s invention, to modify Murarotto to include a mast connected to the EOAT because it would provide an additional and/or alternative way to change the vertical position of Murarotto’s EOAT as shown in Lampi.  With regard to the use of plates and gussets used to connect the mast to the EOAT, these structural elements are well known and used across many fields to provide rigidity and strength to the device (e.g., see US 6,273,670, Figs. 1-6; US 2009/0013860, Fig. 1; US 2011/0186556, Figs. 1-4) and the ordinarily skilled artisan would have been able to make this modification using known methods and the modification would yield nothing more than predictable results. 
Murarotto fails to teach a clamp system having an accepting plate and an insertion plate that are positioned perpendicularly to each other.  Henderson discloses an EOAT (Figs. 1-24, C3, L37 – C12, L24) having a plurality of clamp mechanisms/plates (116/124, 118/126, C4, L31-C5, L51) that are actuated by linear actuators (130, 132), with the clamp plates including an accepting plate (116, Fig. 6) and another being an inserting plate (118) that are perpendicular to each other (Fig. 6).  Henderson also discloses a controller (110) that is used to control aspects of the EOAT.   It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention to modify Murarotto’s EOAT to use accepting/insertion type of clamping plates because it allows for all four sides of the objects to be clamped, especially a non-square shaped object, since the insertion plate can move as far inward as it needs to contact the shorter sides, as taught by Henderson (C3, L27-33).  
Murarotto fails to teach that the clamp system is positioned underneath a pallet stack.  Yohe discloses an EOAT (Figs. 1-6, C3, L29 – C7, L15) that includes a frame  (12, Figs. 2, 3) and a clamp system (22, 24) comprising a plurality of clamp plates (26, 28, 30, 38, 40 54, 58), wherein the clamp system can be positioned underneath a tray pack because of the lips (30, 58).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify Murarotto to include a clamp system that can be positioned underneath a pallet stack because it would provide additional security that the load being picked up by the EOAT will not fall.  Note:  The limitation directed to the clamp system being positioned underneath a pallet stack is a recitation of the intended use of the claimed invention.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, Yohe’s lips are capable of being positioned underneath a tray pack, which is comparable to a pallet stack. In addition, the article or material worked upon by an apparatus does not limit apparatus claims (see MPEP 2115).
Murarotto fails to teach vacuum cups.  Parker 1 discloses a robotic EOAT (80, Figs. 1-8, C3, L39-63) that includes vacuum cups (88, 106).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention to modify Murarotto to use vacuum cups in combination with the vacuum plate because the use of vacuum cups allows the object to be adhered to the EOAT at specific points, thereby making the vacuum cups also suitable for picking up tier sheets as taught by Parker 1 (C3, L39-50), or only a single object or portion of a layer as needed.  The use of vacuum cups with a vacuum plate is well known and often used in the material handling field and the ordinarily skilled artisan would be able to make this modification using known methods and the modification would yield nothing more than predictable results. 

8.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Murarotto in view of Lampi,  Henderson, Yohe, and Parker 1, as applied to Claims 1/4 above and further in view of Parker, US 8,554,371 (“Parker 2”), and/or Subotincic, US 9,272,421.  Murarotto fails to a plurality of cameras.  Parker 2 discloses a robotic end of arm tool  (102, Figs. 1-4, C2, L34 – C5, L23) that uses a camera (106, Figs. 4, 6) mounted on the EOAT.  Subotincic discloses a robotic end of arm tool  (10, Figs. 1-2, C3, L51 – C5, L54) that uses a vision system (100) having a camera (102) to guide the EOAT to pick up objects (204).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention to modify Murarotto to include cameras because they assist in accurately positioning the EOAT, as taught by Parker 2 (C1, L57 – C2, L16) and Subotincic (C3, L6-38).  The ordinarily skilled artisan would recognize that multiple cameras could also be used with the undercarriage so as to ensure that objects being lifted by the EOAT are not blocking the path of the undercarriage, and would be able to make this modification using known methods, and the modification would yield nothing more than predictable results.  

Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10.	Claims 6-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-11 of U.S. Patent No. 11,414,279.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to methods of moving materials using an EOAT that includes aligning the EOAT over a pallet stack, the EOAT having a plurality of clamp plates, lowering the EOAT towards the pallet stack, engaging the pallet stack with a vacuum system, positioning the plurality of clamps underneath the pallet stack, and raising the pallet stack into the interior of the EOAT. 

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 6,273,670, US 2009/0013860, US 2011/0186556 describe the use of plates and gussets used to connect a mast to an EOAT; 
US 5,088,783 and US 2005/0265817 describe devices for moving materials that include a clamping system that is capable of being positioned underneath a pallet stack.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652